Title: To George Washington from Colonels Henry Knox and Rufus Putnam, 6 October 1776
From: Knox, Henry,Putnam, Rufus
To: Washington, George



Camp below Kings bridge,Octobr 6th 1776.
May it please your Excy

Agreable to your directions, we view’d the hill, East of Mount Washington, & the camp in general, & beg leave to make the following report Viz.
That the highest part of said hill, be secured by a fort, principally made of the timber now standing there, strengthened with a good abattis, form’d of the tops of the trees, which are to be cut down; And that on the North part of the hill, a redoubt be form’d, to scour the roads, & river adjacent.
That at the three trees, on the East side Harlem river, a considerable work be form’d, which shall constitute the right of the camp, on the heights of West Chester; And that the ridge of hills stretching from this on the East side of Harlem river towards Morissania, be fortify’d with Redoubts.
That on Valentine’s Hill near to Williams’s brook, a strong capacious work, be made, which shall form the left of the works of the West Chester camp, & that from this, to the three trees upon the right, every advantage to be taken of the ground, by throwing up redoubts, lines & abattis, to render the line complete from right to left.
All the roads, passes, & woods in front, of this line towards

Hunts and Wyllet’s points, & the point of Morissania be secured, with Fleches, Redoubts, Abattis & every other obstruction, to retard the progress of the Enemy.
That a chain of Redoubts, be completed from Fort Washington to the lower lines towards Haerlem Cove on Hudson’s river. We are respectfully yr Excys Most Obedt hhble Servts

Signed—Henry Knox Col. Ary
Rufus Putnam Engr

